Proceeding pursuant to CPLR article 78, as limited by a stipulation of the parties dated November 19, 1979, to review so much of a determination of the •respondent State Commissioner of Social Services, dated December 27, 1978 and made after a statutory fair hearing, as affirmed the local agency’s refusal to consider the earned income exclusion of 18 NYCRR 352.20 when determining how much to reduce the benefits to petitioner’s four children. Petition granted, determination annulled insofar as reviewed, on the law, without costs or disbursements, and respondents are directed to reimburse petitioner in accordance herewith. Petitioner is entitled to the benefit of the earned income exclusion provided in 18 NYCRR 352.20 (cf. Matter of Cirrana v D’Elia, 96 Mise 2d 994, affd 70 AD2d 591). Consequently respondents must reimburse petitioner for any lost benefits due to the failure to consider the earned income exclusion. Damiani, J. P., Gibbons, Cohalan and O’Connor, JJ., concur.